      Case 3:19-cv-00166-RCJ-WGC Document 28 Filed 08/24/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA


CAMERON MATHEW ROSE,                 )              3:19-cv-00166-RCJ-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              August 24, 2020
CITY OF RENO, et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Request for Time Extension” (ECF No. 26). Plaintiff
requests an extension of time to and including October 5, 2020, in which to file an Amended
Complaint.

        Plaintiff’s “Request for Time Extension” (ECF No. 26) is GRANTED. Plaintiff shall have
to and including October 5, 2020, in which to file an Amended Complaint. There shall be no
further extensions granted barring unforeseen and extenuating circumstances.

       IT IS SO ORDERED.

                                           DEBRA K. KEMPI, CLERK
                                           By:        /s/______________________
                                                  Deputy Clerk
